DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The term “about 5 to 16 decibels” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination “about 5 to 15 decibels” will be considered - - 5 to 15 decibels - - .
	The term “about 6 decibels” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the For purposes of examination “about 6 decibels” will be considered - - 6 decibels - - .
	Claim 8 recites “wherein the controller operates the outdoor fan to generate the white noise only if the air conditioner unit is not actively heating or cooling a room”.  However, the outdoor fan generates white noise during any operation of the outdoor fan.  Thus it is unclear how the fan only operates to generate white noise when the air conditioner is not heating or cooling.  During heating or cooling the outdoor fan necessarily is operating to generate airflow over and around the outdoor heat exchanger.  Thus the outdoor fan necessarily generates white noise during a heating or cooling operation.
	Claim 18 recites “wherein the outdoor fan generates the white noise only if the air conditioner unit is not actively heating or cooling a room”.  However, the outdoor fan generates white noise during any operation of the outdoor fan.  Thus it is unclear how the fan only operates to generate white noise when the air conditioner is not heating or cooling.  During heating or cooling the outdoor fan necessarily is operating to generate airflow over and around the outdoor heat exchanger.  Thus the outdoor fan necessarily generates white noise during a heating or cooling operation.
The term “about 6 decibels” in claim 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination “about 6 decibels” will be considered - - 6 decibels - - .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham et al. (US 2012/0324928).
	Per claim 1, Durham teaches an air conditioner unit (figure 1), comprising: a bulkhead (12) defining an indoor portion (17) and an outdoor portion (18); an outdoor fan (“AO-FO” 9) positioned within the outdoor portion for urging a flow of air through the outdoor portion; and a controller (“A1 ASC”, para. 0117) communicatively coupled with the outdoor fan, the controller configured for: receiving a command to generate white noise (i.e. para. 0042 and 0049) (i.e. to clarify, receiving a command to operate the outdoor fan is considered receiving a command to generating white noise); and operating the outdoor fan to generate the white noise (i.e. para. 0042 and 0049) (i.e. to clarify, operating the fan is considered generating white noise).  
	Per claim 2, Durham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Durham teaches wherein the outdoor fan is a variable speed fan (“the outdoor fan speed gently ramps up to high speed”, para. 0049) and 
	Per claim 3, Durham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Durham teaches wherein receiving the command to generate the white noise (i.e. the command to operate the fan) comprises: receiving a command to operate the outdoor fan in a high noise mode, a medium noise mode, or a low noise mode of operation (“system controller A1 ASC 5 according to the present invention is that it adjusts motor (both the indoor, AO-FI 1, and outdoor, AO-FO 9, fans) speed in proportion to control inputs and mechanical static load”, para. 0142) (thus, when the controller commands the fan to operate at a “low” speed (relative to “medium” and “high” speeds) the system is considered to receive a command to operate in a “low noise mode”, when the controller commands the fan to operate at a “medium” speed” the system is considered to receive a command to operate in a “medium noise mode”, and when the controller commands the fan to operate at a “high” speed the system is considered to receive a command to operate in a “high noise mode”).  
	Per claim 10, Durham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Durham teaches wherein a user generates the command to generate the white noise using a user interface panel (via 10 of Durham).  
Regarding claim 12, claim 12 recites similar limitations as claim 1 and is rejected in a similar manner.

Regarding claim 13, claim 13 recites similar limitations as claim 2 and is rejected in a similar manner.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Regarding claim 14, claim 14 recites similar limitations as claim 3 and is rejected in a similar manner.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Regarding claim 20, claim 20 recites similar limitations as claim 10 and is rejected in a similar manner.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2012/0324928) in view of Bonham et al. (US 2014/0348666).
	Per claim 4, Durham meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Durham teaches wherein the outdoor fan rotates at a first RPM value in the high noise mode, and a second RPM value in the medium noise mode, and a third RPM value in the low noise mode but fails to explicitly teach the high noise mode RPM is 1300 RPM, the medium noise mode RPM is 1200 RPM, and the low noise mode RPM is 1000 RPM.
	However, Bonham teaches that it is known to one skilled in the art that fan speed will determine decibel level of output by the fan (para. 0041 of Bonham).  Therefore the fan speed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the fan speed is adjusted the noise level of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the first value RPM in the high noise mode, and the second RPM value in the medium noise mode, and the third RPM value in the low noise mode were disclosed in the prior art by Durham, it is not inventive to discover the optimum workable values of the high, medium, and low noise mode by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the high, medium, and low noise mode RPM values disclosed by Durhman being 1300 RPM in the high noise mode RPM, 1200 RPM in the medium noise mode, and 1000 RPM the low noise mode. 
	Per claim 9, Durham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Durham teaches receiving the command to generate the white noise but fails to explicitly teach wherein receiving the command to generate the white noise comprises: receiving a command to operate the outdoor fan to generate the white noise at a user selected decibel level.
	However, Bonham teaches a cooling system wherein receiving a command to generate white noise comprises receiving a command to operate a fan to generate the white noise at a user selected decibel level (para. 0041 of Bonham) for inducing sleep (para. 0003).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to receive a command to generate white noise that comprises receiving a command to operate a fan to generate the white noise at a user selected decibel level, as taught by Bonham in the invention of Durham, in order to advantageously induce sleep (para. 0003), thereby helping a user fall asleep.
	Per claim 11, Durham meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Durham fails to explicitly teach wherein the user interface panel has a high noise button, a medium noise button, and a low noise button.
	However, Bonham wherein the user interface panel has a high noise button, a medium noise button, and a low noise button (“four fan speeds: low, low-medium, medium and high”, para. 0042 and “when fan speed decreases, air and sound output from the non-rotating portable DC cooling fan decreases simulating the effect of a standard oscillating fan that is rotating away from an observer. As fan speed is maintained at the minimum available speed, the air and sound output from the portable DC cooling fan is at a minimum level simulating the effect of a standard oscillating fan 
Regarding claim 15, claim 15 recites similar limitations as claim 4 and is rejected in a similar manner.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Regarding claim 19, claim 19 recites similar limitations as claim 9 and is rejected in a similar manner.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2012/0324928) in view of Ben-Gal Nguyen et al (US 2020/0340698).
	Per claim 8, Durham meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Durham fails
wherein the controller operates the outdoor fan to generate the white noise only if the air conditioner unit is not actively heating or cooling a room.
	However, Ben-Gal Nguyen teaches a cooling system wherein a controller operates a fan to generate white noise only if the air conditioner unit is not actively heating or cooling a room (“a user may prefer to run the HVAC fan continuously or nearly continuously e.g. in order to maintain a more even temperature within the dwelling regardless of whether the HVAC is actively heating or cooling; or, in order to provide white noise”, para. 0048 of Ben-Gal Nguyen) for masking background noises (para. 0048).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller operating a fan to generate white noise only if the air conditioner unit is not actively heating or cooling a room, as taught by Ben-Gal Nguyen in the invention of Durham, in order to advantageously mask background noise (para. 0048).
Regarding claim 18, claim 18 recites similar limitations as claim 8 and is rejected in a similar manner.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meissner et al. (US 2016/0238263) teaches a cooling system including an integrated white noise generator.
An (KR 101870414) teaches a cooling system including an integrated white noise generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763